Title: From John Adams to James Warren, 21 March 1777
From: Adams, John
To: Warren, James


     
      Dear sir
      Philadelphia March 21. 1777
     
     It is not easy to penetrate the Designs of the Enemy. What Object they have in View, cannot certainly be determined. Philadelphia, most probably and Albany. They have near Ten thousand Men in the Jersies, at Brunswick, Amboy, Bonamtown, and Piscataqua: the two last Posts, are very near their main Body.
     I think, but may be mistaken, that they will not hazard, an Attempt upon this City, or Albany, before they receive a Reinforcement. If they do, they must evacuate New Jersy, entirely, because they have not Men enough to leave sufficient Garrisons in Brunswick and Amboy, and march to Philadelphia, or to Albany with the Remainder.
     It is the opinion of our General Officers, however, that they will march, within a very few days from South Amboy, through the Pines towards the Delaware. They are building Boats in N. York which may serve either for the Delaware, or Hudsons River, or indeed they may serve to draw their Army off, from Brunswick, by Rarriton River, Brunswick being about twelve Miles from the Sound between N. Jersey and Staten Island.
     What Reinforcements, they will be able to obtain is uncertain. Is it not more probable that they will bring their Army round by Water, from Canada, and join General Howe, than that they will come over the Lakes? From England and Ireland, they can derive no great Reinforcement. It is not known how many, they can obtain from Germany. The Russian Auxiliaries are uncertain, but if they come they will certainly bring a French War with them. But in all Events I think We need not fear any considerable Reinforcement from Europe before Mid summer. The British Troops here, are not more sickly than usual: But the Hessians are sickly with Pleurisies and other Fevers.
     It is certain, that if they should march to Philadelphia, and gain Possession of it, they have not Men enough to maintain a Line of Posts, by which a Communication can be kept open by Land, with New York. They must therefore evacuate New Jersy, which would leave their miserable Friends in that State in absolute Despair, and the Whiggs already exasperated to a great degree, would assume new Vigour. Troops in the mean Time will be coming into N. Jersey from the Eastern states and into Pensilvania from the southern: and the Militia of Philadelphia and Pensilvania will not be idle. So that they must expect to be cooped up in the City and there perhaps destroyed, before a Reinforcement Shall arrive. Besides this, they will be at such a Distance, from New York and Long Island, that they may be under Apprehensions for those Places. Another Thing. I think they will not choose to divide their Fleet So much. They will not attempt Philadelphia, without a Force by Water, as well as by Land. They must keep a large Number of their Ships at New York, to protect that and the neighbouring Islands, and many are at Newport: So that they cannot Spare so many ships as will be necessary to come up the River Delaware.
     These Reasons perswade me to differ from the opinion of our General officers, and to believe that no Attempt will be made upon Philadelphia, before a Reinforcement comes. I wish I may not be deceived as this City, by her central situation, Wealth, Artificers and several other Qualities, is of much Importance to Us. But if they get it, they will not find so much Advantage from it, as they expect. It will cost them most or all of their Force to keep it, which will make it a Severity to other Plans. I am, my Friend Yours. &c.
    